DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/580,344 filed on 9/24/2019.

Status of Claims
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 7/28/2020 is in compliance with the provisions of 37 CFR 1.97, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 
 
Claims 1, 3-4, 7-8, 10-11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2010/0250509), in view of Lockhart, III et al. (US 10,268,840 – Ids) “Lockhart”.  
Regarding Claim 1; Andersen discloses a system for scanning for scanning protected electronic data via database schema collection, the system comprising:
a memory device with computer-readable program code stored thereon; a communication device; and processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (Andersen: Figs. 1, 3):
submit a protected data scan request to a database schema collection application (Andersen: Fig. 3 – file scanning tool 119; Fig. 4 – scan the company databases, computers, systems and servers ‘step 1404’); 
receive, from the database schema collection application, a compiled list of data from one or more databases comprising protected data (Andersen: Abs.; paragraph [0090] - After the file scanning tool 119 scans all of the files in the enterprise, it will return a list of potential matches of the location of the compromised information);
Page 22 of 26AttyDktNo: 9038US1.014033.3501identify, via a protected data scan tool, the protected data within the compiled list of database schema (Andersen: Fig. 4; paragraphs [0090-0091] - return a list of potential matches of the location of the compromised information); 
Andersen does not explicitly disclose generate a stored copy of the protected data within a protected data repository. However, Lockhart discloses generate a stored (Lockhart: Fig. 3 – compromised PII data database 122; col. 6, lines 3-4 – the extracted PII data maybe added to a database of compromised PII data). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Lockhart into the teachings of Andersen to store compromised PII data to determine compromised personally identifiable information on the Internet as taught by Lockhart. 
transmit, via a reporting application, the stored copy of the protected data to a user associated with the protected data (Andersen: paragraph [0115] - matches may be presented together to the e-discovery manager through the user interface 118).
Regarding Claim 3; Andersen discloses wherein identifying the protected data within the compiled list of database schema occurs without establishing a physical connection to the one or more databases (Andersen: Fig. 2 – Electronic Discovery Server with file scanning tool 119).  
Regarding Claim 4; Andersen discloses wherein the compiled list of data from the one or more databases comprises data stored in disparate database platforms (Andersen: Fig. 1; Abs. – scan database, servers, systems or computers throughout a company; paragraph [0072] – collects data from various data sources).  
Regarding Claim 7; Andersen discloses wherein the protected data comprises personally identifiable information, the personally identifiable information comprising at least one of a name, mailing address, e-mail address, account information, date of birth, identification number, or authentication information (Andersen: paragraph [0073] – data of a sensitive nature that may be categorized as proprietary. This proprietary information includes, but is not limited to, third party information, such as customer information or enterprise proprietary information. In those embodiments in which the enterprise is a financial institution, customer information includes, for example, customer account numbers, pins, addresses, social security numbers (SSNs), personal identification security information, transaction information, etc. ).  
Regarding claims 8, 10-11, 14, 16-17 and 20; note the rejection of claims 1, 3-4 and 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2010/0250509), in view of Lockhart, III et al. (US 10,268,840 – Ids) “Lockhart”, in view of Smith (US 9,411,966).
Regarding Claim 2; Andersen discloses wherein the computer-readable program code further causes the processing device to: 
receive, via the database schema collection application, an updated list of database schema from the one or more databases comprising protected data (Andersen: Abs.; paragraph [0090] - After the file scanning tool 119 scans all of the files in the enterprise, it will return a list of potential matches of the location of the compromised information ‘this process can run again to generate updated list’);
identify, via the protected data scan tool, an updated list of protected data within the compiled list of database schema (Andersen: Fig. 4; paragraphs [0090-0091] - return a list of potential matches of the location of the compromised information); 
(Smith: col. 1, lines 36-39 – the list of confidential data item identifiers 304 may be updated by the one or more enterprise data servers 116, and the update lists may be sent to the electronic device ‘to be able to create an updated list, the system have to compare old list and new list’ ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Kilaru into the teachings of Andersen and Lockhart to as taught by Smith. 
store the one or more new categories of protected data in the protected data repository (Lockhart: Fig. 3 – compromised PII data database 122; col. 6, lines 3-4 – the extracted PII data maybe added to a database of compromised PII data; also see Smith: col. 6, lines 38-40 – storing update list of the confidential data item identifiers).
Regarding claims 9 and 15; note the rejection of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claims 5-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2010/0250509), in view of Lockhart, III et al. 
(US 10,268,840 – Ids) “Lockhart”, and further in view of Kilaru et al. 
(US 2020/0097369 – Ids) “Kilaru”.
Regarding Claim 5; Andersen and Lockhart do not explicitly disclose wherein the compiled list of data from the one or more databases comprises at least one of machine information, instance information, database name, schema name, data type, data length, column information, or database platform information. However, Kilaru discloses wherein the compiled list of data from the one or more databases comprises at least one of machine information, instance information, database name, schema name, data type, data length, column information, or database platform information (Kilaru: paragraph [0268] – protected data type; paragraph [0299] – the identity of the data to be protected (e.g. , the name of the database, etc.)). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Kilaru into the teachings of Andersen and Lockhart to improves the process of performing data protection operations. The system can generate network path information based on client information associated with client computing devices (e.g., application type, data type, client device ID, etc.) and process requests to perform data protection operations based on the network path information specified in the requests. For example, the system may use the specified network path information to determine the data types of the primary data stored on the client computing devices and store backup copies of the primary data at the location indicated by the network path information as taught by Kilaru. 
Regarding Claim 6; Kilaru further discloses wherein the stored copy of the protected data comprises at least one of machine name, database name, table name, (Kilaru: paragraph [0268] – protected data type; paragraph [0299] – the identity of the data to be protected (e.g. , the name of the database, etc.)). Same motivation to combine as claim 5.
Regarding claims 12-13 and 18-19; note the rejection of claims 5-6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153